Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ amendment filed on 06/22/2021.  Applicant amended claims 1 and 5, and cancelled claim 6. Claims 1-5 are presented for examination and claims 1-2 are rejected for the reasons indicated herein below.     





Response to arguments
2. 	Applicant's arguments filed on 06/22/2021 have been fully considered but they are not persuasive and also the claims submitted on 06/22/2021 are moot and claims 1-2 are rejected in view of the new ground(s) of rejection. 




Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hava et al. (U.S. Pat. No. 6,023,417).

Regarding claim 1, Hava et al. (e.g. see Figs. 1-14) discloses “A power conversion device configured to perform power conversion between DC power and three-phase AC power (e.g. see Fig. 9, also see the abstract), the power conversion device comprising: a three-phase inverter having a plurality of switching elements (e.g. Fig. 9, see 18 and S1-S6); and a controller that generates PWM signals to control the three-phase inverter based on three phase voltage commands (e.g. Figs. 9-14, see 100, 16 and 18, also see col. 10, lines 43-64) wherein, the controller (e.g. Fig. 9, see 100 and 16) generates a zero-phase voltage command using a two-phase modulation scheme (e.g. Figs. 9-14, see 100, 104, 120 and V0, also see cols. 2-3 and cols. 5-6 “pulse width modulation is discontinuous during each modulating signal cycle, hence the term "discontinuous" PWM. With DPWM signals, during periods when switches in one phase are not switching, modulating signals corresponding to the other two phases are generated”) and a third harmonic component of the three phase voltage commands (e.g. Figs. 9-11, see 100, 104 and V0, also see col. 2, line 57 to col. 3 line 5, and col. 8, line 60 to col. 9, line 12), adds the generated zero-phase voltage command (V0 at 108, 110 and 112) to each of the three phase voltage commands (Va*, Vb* and Vc*) to correct each of the three phase voltage commands, and compares each of the corrected three phase voltage commands with a carrier wave (VT) to generate a control signal for controlling switching of the plurality of switching elements (e.g. Figs. 9-14, see 104, V0, 108, 110, 112, 30, 28, 33, Vfa, Vfb, Vfc and S1-S6)”.

Regarding claim 2, Hava et al. (e.g. see Figs. 1-14) discloses “wherein the controller generates the zero-phase voltage command based on a combination of a zero-phase voltage obtained by the two-phase modulation scheme and the third harmonic component (Hava et al., e.g. Figs. 9-14, see 100, 104, 120 and V0, also see col. 2, line 45 to col. 3 line 24, and col. 8, line 60 to col. 9, line 12)”.





Allowable Subject Matter
4.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if all the claim objections are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 3-5, none of prior art of record take alone or in combination shows “wherein the controller includes a first selection unit that selects, as a maximum voltage command, a voltage command of a phase having a maximum voltage value from among the three phase voltage commands, a second selection unit that selects, as a minimum voltage command, a voltage command of a phase having a minimum voltage value from among the three phase voltage commands, a third selection unit that selects a maximum value from among: a first value obtained by subtracting the minimum voltage command from a minimum value of the carrier wave; and a second value obtained by multiplying the third harmonic component by a coefficient, and a fourth selection unit that selects a minimum value from among: a selection result of the third selection unit; and a third value obtained by subtracting the maximum voltage command from a maximum value of the carrier wave, and the controller generates the zero-phase voltage command based on a selection result of the fourth selection unit”. As recited in claims 3-5.






Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839